 

Exhibit 10.32

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Business Development Addendum to the Distributor Agreement

This Business Development Addendum to the Distributor Agreement (the “BD
Addendum”) is made and entered into as of this 1st day of February 2010 (the “BD
Addendum Effective Date”), by and between diaDexus, Inc. (“DIADEXUS”), and Inova
Diagnostics, Inc. (“INOVA”).

WHEREAS, INOVA and DIADEXUS are parties to the Distributor Agreement effective
January 30, 2007 and modified by Addenda No.1, No.2 and No.3 on February 1,
2007, June 15, 2007 and October 28, 2008, respectively (collectively, the
“Agreement”) by virtue of assignment of the Agreement to INOVA by The Binding
Site Inc., under the acquisition agreement dated July 8, 2009 between INOVA and
The Binding Site;

WHEREAS, DIADEXUS has consented to such assignment of the Agreement under the
Consent to Assignment effective July 10, 2009 between DIADEXUS, The Binding Site
Inc., and INOVA; and

WHEREAS, DIADEXUS and INOVA agree to the terms and conditions and amendments the
Agreement as set forth below.

 

1. The terms “BINDING SITE”, “Binding Site” and “TBS” in the Agreement are
replaced by “INOVA”.

 

2. By [*] INOVA sales personnel shall complete sales training for Products
conducted by DIADEXUS sales managers.

 

3. By [*] INOVA shall provide DIADEXUS a complete and commercially viable 2010
sales plan for Products.

 

4. In [*] INOVA shall qualify, per DIADEXUS provided criteria, existing INOVA
customers [*] and shall, upon completion of sales training in Paragraph 2, [*].

 

5. Exhibit A of the Agreement is replaced with the Exhibit A attached to this BD
Addendum.

 

6. The current [*] is attached hereto.

 

7. [*].

 

8. [*].

 

9. [*], INOVA shall only distribute Products listed on Table 1 of Exhibit A.

[*]

 

10. The INOVA Product prices set forth in Paragraphs 7 shall be effective until
the revenue received by DIADEXUS from INOVA’S sale of Products to [*] under
Paragraph 8 [*]. Upon revenue of Products sold to [*] under Paragraph 8 [*], the
Effective INOVA Product Price for Products sold to the [*] shall return to
pricing under the Agreement and shall not be subject to [*].

 

11. The term of the Agreement shall [*]. DIADEXUS and INOVA shall have formal
business reviews [*] to discuss and assess INOVA’S progress [*].

 

12. Provided that INOVA meets its obligations set forth above, DIADEXUS shall
offer INOVA an extension of the Agreement [*].

 

  Confidential   Page 1 of 4



--------------------------------------------------------------------------------

 

13. Unless extended by mutual written agreement of the parties, this BD Addendum
shall terminate upon [*] (i) written notice from DIADEXUS that INOVA has meet
its obligations set forth above and (ii) [*]. Upon termination of the BD
Addendum, Effective INOVA Product Prices shall not be subject to Paragraphs 7, 8
and 9 above.

ENTIRE AGREEMENT; In the event of any conflict between the terms and conditions
of this BD Addendum and the Agreement, the terms and conditions of this BD
Addendum shall control. Except as otherwise provided in the BD Addendum, the
parties agree that all provisions of the Agreement are hereby ratified and
agreed to be in full force and effect and are incorporated herein by reference.
This BD Addendum and the Agreement (as amended hereby), including without
limitation all attachments hereto, contain the entire agreement among the
parties relating to the subject matter herein and all prior proposals,
discussions and writings by and among the parties and relating to the subject
matter herein, whether written or oral, are superseded hereby and thereby. None
of the terms of this BD Addendum shall be deemed to be amended unless such
addendum is in writing, signed by all parties hereto, and recites specifically
that it is an addendum to the terms of this BD Addendum and Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this BD Addendum to be
executed by their fully authorized representatives.

 

INOVA DIAGNOSTICS, INC.     DIADEXUS, INC. BY:  

/s/ Roger Ingles

    BY:  

/s/ Patrick Plewman

Printed Name: Roger Ingles     Printed Name: Patrick Plewman Title: President &
CEO     Title: President & CEO Date: March 10, 2010     Date: March 12, 2010

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 2 of 4



--------------------------------------------------------------------------------

 

EXHIBIT A

DIADEXUS LABELED PRODUCTS INCLUDED IN DISTRIBUTOR AGREEMENT:

Table 1 lists the Products INOVA may distribute [*].

Table 1.

 

Catalog #

  

Description

  

Unit

    

PLAC® Test ELISA Kit

   90123   

Reagent Kit

ELISA Kit

  

1 Coated Microplate

1 Set of 6 Calibrators

1 Set of 2 Controls

1 Conjugate Reagent (23 mL)

1 Wash Buffer (50 mL)

1 TMB Substrate (11 mL)

1 Stop Solution 1N HCl (11 mL)

  

[*]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 3 of 4



--------------------------------------------------------------------------------

 

[*]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 4 of 4